Name: Commission Implementing Regulation (EU) 2017/1409 of 1 August 2017 amending Implementing Regulation (EU) No 75/2013 and Regulation (EC) No 951/2006 as regards the additional import duties in the sugar sector and the calculation of the sucrose content of isoglucose and certain syrups
 Type: Implementing Regulation
 Subject Matter: trade;  beverages and sugar;  EU finance;  foodstuff;  agricultural policy
 Date Published: nan

 2.8.2017 EN Official Journal of the European Union L 201/21 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1409 of 1 August 2017 amending Implementing Regulation (EU) No 75/2013 and Regulation (EC) No 951/2006 as regards the additional import duties in the sugar sector and the calculation of the sucrose content of isoglucose and certain syrups THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 182(4) thereof, Whereas: (1) Article 36 of Commission Regulation (EC) No 951/2006 (2) provides for additional import duties for certain products in the sugar sector. (2) In view of the market conditions and forecast prevailing at the time, Commission Implementing Regulation (EU) No 75/2013 (3) provided for the non-application of additional import duties for several sugar products until the end of the quota regime on 30 September 2017. (3) According to Article 182(2) of Regulation (EU) No 1308/2013 additional import duties are not to be imposed where the imports are unlikely to disturb the Union market, or where the effects would be disproportionate to the intended objective. After the abolition of the sugar quotas, imports of sugar products subject to the import duty provided for in the Common Customs Tariff will remain unlikely to disturb the Union market. Consequently, no additional duties should be imposed on those imports unless the market situation changes significantly in this respect. (4) The non-application of additional import duties for several sugar products provided for in Implementing Regulation (EU) No 75/2013 should therefore be extended. (5) The methods to calculate the sucrose content of isoglucose and certain syrups provided for in Article 42(2), (3) and (4) of Regulation (EC) No 951/2006 will be integrated in a clearer and updated form into Annex I to Council Regulation (EEC) No 2658/87 (4) by Commission Implementing Regulation (EU) 2017/1344 (5) with effect from 1 October 2017. Those provisions should therefore be deleted in Regulation (EC) No 951/2006. (6) Implementing Regulation (EU) No 75/2013 and Regulation (EC) No 951/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) No 75/2013, the date 30 September 2017 is replaced by 30 September 2022. Article 2 In Article 42 of Regulation (EC) No 951/2006, paragraphs 2, 3 and 4 are deleted. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (OJ L 178, 1.7.2006, p. 24). (3) Commission Implementing Regulation (EU) No 75/2013 of 25 January 2013 derogating from Regulation (EC) No 951/2006 as regards the application of representative prices and additional import duties for certain products in the sugar sector and repealing Implementing Regulation (EU) No 892/2012 fixing the representative prices and additional import duties for certain products in the sugar sector for the 2012/2013 marketing year (OJ L 26, 26.1.2013, p. 19). (4) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (5) Commission Implementing Regulation (EU) 2017/1344 of 18 July 2017 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 186, 19.7.2017, p. 3).